internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-138778-16 associate area_counsel manhattan associate chief_counsel income_tax accounting taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------- -------------------------------- --------------------------------------------------------------- --------- -------------------------------------------------------- ------------------ ------------------- --------------------- -------------------- legend taxpayer a broker trading account parent advisor hedge fund general_partner a b c year year ----------------------------------------------------- -------------------- -------------- ------------------------- ------------------------------------------- ------------------------------------------------- --------------------------- ------------------------------- ----- ---- ------ ------- ------- tam-138778-16 issues did a realize losses under sec_1001 of the internal_revenue_code code upon the transfer of securities from a’s personal brokerage accounts held at broker the hedge accounts to a proprietary trading account held at broker trading account did hedge fund realize losses under sec_1001 upon the transfer of securities to trading account held at broker if hedge fund realized losses upon the transfer of securities to trading account under sec_1001 were the losses disallowed as a deduction by reason of sec_707 if the losses were disallowed under sec_707 does the wash_sale exception under sec_267 apply for purposes of determining subsequent gain or are the losses permanently disallowed to hedge fund under sec_267 conclusions a did not realize losses under sec_1001 upon the transfer of securities from the hedge accounts to trading account hedge fund realized losses under sec_1001 upon the transfer of securities to trading account losses sustained by hedge fund were disallowed as a deduction by reason of sec_707 the wash_sale exception under sec_267 does not apply for purposes of determining subsequent gain thus the losses are permanently disallowed to hedge fund under sec_267 facts for the tax years year and year which are the tax years at issue in this technical_advice_memorandum a through a’s hedge accounts and hedge fund transferred publicly_traded_securities to trading account a and hedge fund reported the transactions as sales for federal_income_tax purposes and claimed losses on their respective federal_income_tax returns at issue is whether the losses that a and hedge fund claimed are allowable deferred or disallowed for federal_income_tax purposes a ownership structure tam-138778-16 a broker a is the chief_executive_officer ceo and a majority shareholder of broker a self-clearing broker-dealer organized as a subchapter_s_corporation a is also a majority shareholder of parent which is a percent owner of advisor an investment adviser during the tax years at issue a owned approximately b percent of both broker and parent with most of the remainder of each entity equally owned by a’s children during the tax years at issue a regularly directed publicly_traded_securities owned by a through the hedge account sec_1 or by hedge fund to be transferred to trading account although broker held legal_title to trading account as well as to the securities held in the account a had exclusive and complete discretion voting power and control_over the investments in trading account including all acquisitions and dispositions of the securities held in trading account in addition under a compensation agreement discussed in more detail below a possessed the economic benefits and burdens including dividends associated with the securities in trading account hedge fund advisor manages a group of hedge funds the hedge fund group includes hedge fund a partnership a serves as the portfolio manager for these hedge funds including hedge fund and as such controls hedge fund’s investment activities the stock portfolio of hedge fund is held in custody at broker which has served as its primary broker since the formation of hedge fund during the tax years at issue hedge fund had three classes of partners limited partners lps special limited partners slps and a general_partner gp hedge fund’s partnership_agreement provided that the management and control of partnership activities including the investment in and disposition of securities rested exclusively with the gp unrelated investors in hedge fund held either lp or slp interests a owned a certain slp interest general_partner was the gp of hedge fund and a owned c percent of and fully controlled general_partner thus a indirectly owned and controlled the gp interest in hedge fund a’s interest varied over time but for at least some of the time during the years at issue a possessed a greater than percent capital or profits interest taking into account interests attributed from a’s children a’s ownership of the securities held in the hedge accounts is not at issue in this technical_advice_memorandum although a was the principal adviser to hedge fund a had delegated some portfolio discretion to one of a’s children tam-138778-16 hedge fund’s brokerage account at broker was a margin_account and hedge fund received all of the economic benefits and suffered all of the economic burdens of that account the transaction price for securities traded between hedge fund and trading account was not paid in cash instead the price was paid through an adjustment to hedge fund’s cash credits or margin debits which were treated for book and legal purposes by broker as accounts_receivable in the case of hedge fund margin debits or payable in the case of hedge fund cash credits broker paid interest to hedge fund’s account on cash credits and received interest from hedge fund’s account on margin debits in each case at a negotiated interest rate b the compensation agreement prior to the tax years at issue a and broker executed a compensation agreement the compensation agreement the compensation agreement related to investment activities in four proprietary trading accounts tca accounts held at broker including trading account the compensation agreement entitled a to receive all of the gains from the tca accounts reduced by losses as well as any dividends_paid on the securities in the tca accounts any expenses associated with the tca accounts eg third-party brokerage fees and interest_expense were allocated to a under the compensation agreement for u s tax purposes broker treated itself as the owner of trading account and the shares held therein broker was a dealer_in_securities under sec_475 and did not identify the securities held in trading account as held for investment under sec_475 thus in computing its taxable_income that was allocated to its shareholders broker took into account realized gains and net realized losses as well as mark-to-market gains and losses under sec_475 and any dividends ie all amounts that are recognized for federal_income_tax purposes amounts paid out to a under the compensation agreement were treated as ordinary compensation income to a and as deductible expenses by broker that were allocated to broker’s shareholders c the reported loss trades a through a’s hedge accounts and in a’s own discretion and hedge fund at a’s direction engaged in purported sale and or repurchase trade transactions with trading account during the tax years at issue these transactions were accomplished through the following steps a through a’s hedge accounts and hedge fund through its brokerage account at broker transferred shares of stock to trading account in order to realize tax losses on the shares and reported the losses for federal the mechanics pricing and interest described in this paragraph generally apply to trades between the hedge accounts and trading account as well tam-138778-16 income_tax purposes sometime after days a would determine whether to repurchase the security from broker in most cases about percent of the time at a’s direction identical shares of stock were transferred from trading account back to the transferor at the then current fair_market_value in the remaining cases about percent of the time the shares were sold into the market rather than transferred back to the transferor the direct sales into the market generally took place after days notwithstanding the compensation agreement between a and broker taxpayer concedes that there was never a formal written or oral option agreement between the parties to reacquire the transferred securities or even a conscious realization by the parties that they were entering into a legal option the sales and repurchases did not involve commissions and were completed without affecting the market prices of the securities all of the reported loss trades between a as the owner of the hedge accounts or hedge fund and trading account involved shares that were traded on nasdaq or a major stock exchange and for which market quotations of the bid or ask prices were readily available moreover the transactions were executed at the prevailing market prices at or between the bid and the ask all of the shares that were the subject of the reported loss trades were held in street_name with the depository trust clearing corporation law and analysis issue sec_1 and did a through a’s hedge accounts or hedge fund realize losses under sec_1001 upon the transfer of securities to trading account under sec_1001 gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1_1001-1 of the income_tax regulations the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized tam-138778-16 the term sale is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay money 380_us_563 the key to deciding whether a sale has occurred is whether the benefits_and_burdens_of_ownership have passed from the transferor to the transferee 77_tc_1221 135_tc_26 anschutz v commissioner t cdollar_figure aff’d 664_f3d_313 10th cir there are no hard and fast rules of thumb that can be used in determining for taxation purposes when a sale was consummated and no single factor is controlling the transaction must be viewed as a whole and in the light of realism and practicality 114_f2d_706 6th cir a loss trades between the hedge accounts and trading account on numerous occasions a transferred securities from a’s hedge accounts to trading account and claimed a loss deduction for federal_income_tax purposes each purported sale from the hedge accounts to trading account transferred legal_title from the hedge accounts to broker taxpayer concedes that although broker acquired legal_title to trading account a retained exclusive and complete discretion and control_over the securities held in trading account personally directing all purchases into and sales from trading account pursuant to the compensation agreement a retained all gains from the tca accounts including trading account reduced by losses as well as any dividends_paid on the securities in the tca accounts any expenses associated with the tca accounts for example third-party brokerage fees and interest_expense were allocated to a taxpayer agrees that under the terms of the compensation agreement a generally enjoyed all of the economic risks and rewards associated with the shares in trading account a controlled voting decisions with respect to the securities in trading account taxpayer states that there was no formal investment management agreement between a and broker with respect to trading account under these facts a retained the benefits_and_burdens_of_ownership of the securities a transferred from a’s hedge accounts to trading account and therefore the transfers were not sales under sec_1001 although broker held legal_title to the securities in trading account broker did not acquire a possessory interest in those securities a held the rights to dividends on those securities as well as the benefit of gains and the burden of losses due to fluctuations in prices a in a’s sole discretion made all determinations as to the retention or disposition of securities in trading account broker did not retain any control_over voting or investment decisions directly or indirectly through an investment management agreement accordingly a did not realize losses under sec_1001 upon the transfer of securities from the hedge accounts to trading account tam-138778-16 b loss trades between hedge fund and trading account in contrast to a’s direct ownership of the securities held in a’s hedge accounts the securities held by hedge fund in its brokerage accounts at broker were not owned by a in a’s capacity as hedge fund’s investment_advisor a directed trades for the economic benefit of hedge fund’s investors which included a and a’s children and third-party investors who owned a significant portion of the capital interest or the profits interest in hedge fund additionally hedge fund did not retain the benefits_and_burdens_of_ownership of the securities transferred to trading account and therefore the transfers were sales under sec_1001 the tax_court in grodt mckay realty inc v commissioner lists several factors previous courts have used in determining whether the benefits_and_burdens_of_ownership have passed to classify a transfer as a sale t c pincite8 the applicable factors to the issue at hand are whether legal_title passes how the parties treat the transaction whether the contract creates a present obligation to execute or make payments whether the right of possession has vested which party bears the risk of loss and which party benefits from the profits id citing commissioner v segall f 2d pincite 226_f2d_798 9th cir 281_f2d_900 61_tc_216 applying the grodt mckay realty factors to the present situation establishes the transactions as sales each sale transferred legal_title from hedge fund to trading account which was owned by a all parties reported the transactions as sales for regulatory accounting and tax purposes each sale from hedge fund to trading account was priced at an amount equal to the current trading price of the stock on nasdaq at the time of the transaction because broker served as hedge fund’s broker payment was made by credits and debits to trading account and hedge fund’s brokerage account thus trading account incurred an obligation to make payment and paid for the stock it acquired from hedge fund as discussed above a as the tax owner of trading account was in full possession of the securities including voting rights a acquired from hedge fund and a bore the full market risk of losses as well as the benefit of gains including any dividends declared during the time trading account possessed the securities accordingly hedge fund realized losses under sec_1001 upon the transfer of securities to trading account furthermore because a was the tax owner of the securities held in trading account during the tax years at issue the transfers between hedge fund and trading account occurred between a partnership and a partner issue are the losses sustained by hedge fund upon the transfer of securities to trading account disallowed as a deduction by reason of sec_707 tam-138778-16 sec_267 disallows a deduction for any loss from the sale_or_exchange of property directly or indirectly between persons who on the date of the sale_or_exchange are within one of the relationships specified in sec_267 see sec_1_267_a_-1 in congress enacted sec_707 to extend the sec_267 loss_disallowance_rules to transactions between a partnership and a partner sec_707 provides that no deduction is allowed for losses arising from the sale_or_exchange of property other than an interest in the partnership directly or indirectly between a partnership and a person owning directly or indirectly more than percent of the capital interest or the profits interest in such partnership the senate report to the code states subsection b provides an exception to the general_rule in the case of sales of property between the partnership and a controlling partner which is designed to prevent tax_avoidance through the realization of fictitious losses or increasing the basis_of_property for purposes of depreciation the provisions of the house bill however have been amended by your committee by adopting the rules comparable to those which are applicable in the case of sales of property between corporations and controlling shareholders under sec_267 and sec_1240 s rep no pincite reprinted in u s c c a n a’s interest varied over time but for at least some of the time during the years in issue a possessed a greater than percent capital or profits interest in hedge fund at the time of some of the transfers by hedge fund to a taxpayer represents that the reported losses are not bona_fide losses for purposes of sec_165 however taxpayer asserts that sec_267 and sec_707 only apply to losses that are bona_fide losses under sec_165 the loss_disallowance_rules of sec_267 and sec_707 are unambiguous a loss is disallowed once a statutorily-prescribed relationship is met congress enacted objective tests in order to avoid evidentiary issues previously faced by the internal_revenue_service service in determining whether or not loss sales between related parties were bona_fide the house ways and means report to the revenue bill of explains however because the evidence necessary to establish the fact that a sale_or_exchange was not made in good_faith is almost wholly within the knowledge of the person containing the deduction the government has encountered considerable difficulty in sustaining the disallowance of the deduction in a great many cases moreover the specific provisions of sec_24 of existing law have proved inadequate to meet many situations of this type accordingly your committee proposes the amendment of this section to provide certain additional restrictions on deductions of this character tam-138778-16 h_rep_no 75th cong 1st sess p cum bull part the supreme court has recognized that the loss_disallowance_rules under sec_267 serve as a prohibition rather than a rebuttable_presumption against a loss deduction once a statutorily-prescribed relationship is met in 331_us_694 the court stated moreover we think the evidentiary problem was not the only one which congress intended to meet sec_24 states an absolute prohibition - not a presumption - against the allowance of losses on any sales between the members of certain designated groups the one common characteristic of these groups is that their members although distinct legal entities generally have a near-identity of economic interests it is a fair inference that even legally genuine intra-group transfers were not thought to result usually in economically genuine realizations of loss and accordingly that congress did not deem them to be appropriate occasions for the allowance of deductions thus it is clear that the loss_disallowance_rules under sec_267 were not intended to be limited by the non-bona fide standard of sec_165 taxpayer’s interpretation would put the service in the position of needing to prove rather than disprove the bona_fide nature of a related-party loss before applying the loss_disallowance_rules of sec_267 and sec_707 it is clear that congress intended for the objective loss_disallowance_rules to co-exist with the non-bona fide sec_165 standard as tools for the service to use to ensure that reported loss deductions represent economically genuine loss realizations likewise it is equally clear that congress did not intend for the loss_disallowance_rules under sec_267 to supplant the service’s use of the non-bona fide standard under sec_165 as explained by the house ways and means under existing law sec_24 of the revenue act of losses are specifically denied in the case of sales or exchange of property between members_of_a_family or between a shareholder and a corporation in which such shareholder and his immediate_family owns more than percent in value of the outstanding_stock this provision of existing law is not exclusive and the government may still deny losses in the case of sales or exchanges not specifically covered thereby for instance between uncle and nephew if such sales or exchanges are not bona_fide h_rep_no 75th cong 1st sess p cum bull part see also sec_1_267_a_-1 however sec_267 is not exclusive no deduction sec_24 was the predecessor of sec_267 sec_267 expanded the constructive_ownership rules of sec_24 to reach more situations in which artificial losses might be created sec_165 is not at issue in this technical_advice_memorandum taxpayer’s view is that the losses are not bona_fide under sec_165 whether the losses are bona_fide under sec_165 is irrelevant to the service’s analysis under sec_267 tam-138778-16 for losses or unpaid expenses or interest arising in a transaction which is not bona_fide will be allowed even though sec_267 does not apply to the transaction based upon the foregoing taxpayer’s assertion that the reported losses do not represent bona_fide losses for purposes of sec_165 even if accepted as true does not bar the service’s application of the loss_disallowance_rules of sec_267 and sec_707 accordingly sec_707 disallows losses on transfers from hedge fund to a in situations in which a owned directly or indirectly more than percent of hedge fund’s capital or profits interests at the time of the sale issue does the wash_sale exception under sec_267 apply for purposes of determining subsequent gain or are the losses permanently disallowed to hedge fund under sec_267 sec_707 provides that in the case of a subsequent sale_or_exchange by a transferee described in sec_707 sec_267 shall apply as if the loss were disallowed under sec_267 under sec_267 upon the subsequent sale_or_exchange of property with respect to which a loss deduction was disallowed to the transferor by reason of sec_267 or in the instant case sec_707 the transferee recognizes gain only to the extent it exceeds the disallowed loss properly allocable to the property sec_267 provides an exception to sec_267 if the loss sustained by the transferor is not allowable to the transferor as a deduction by reason of sec_1091 relating to wash sales sec_1091 generally disallows any claimed loss arising from the sale of stock_or_securities by a taxpayer if the taxpayer acquires such stock_or_securities or has entered into an option or a contract to acquire such stock_or_securities within the relevant time period prescribed under sec_1091 more particularly sec_1091 provides that in the case of any loss claimed to have been sustained from any sale_or_other_disposition of shares of stock_or_securities where it appears that within a period beginning days before the date of such sale or disposition and ending days after such date the taxpayer has acquired by purchase or by an exchange on which the entire amount of gain_or_loss was recognized by law or has entered into a contract or option so to acquire substantially_identical_stock_or_securities then no deduction shall be allowed under sec_165 unless the taxpayer is a dealer in stock_or_securities and the loss is sustained in a transaction made in the ordinary course of such business taxpayer argues that hedge fund’s disallowed losses arising from the transfer of securities to trading account are preserved through the operation of sec_1091 tam-138778-16 sec_1091 applies to property consisting of stock_or_securities the acquisition of which or the contract or option to acquire which resulted in the nondeductibility of losses under sec_1091 therefore sec_1091 does not apply to hedge fund’s transfers to trading account in the instant case sec_1091 does not apply to disallow the losses on hedge fund’s transfer of securities to trading account sec_1091 would apply only if hedge fund had either reacquired these securities within days of their transfer to trading account or entered into a contract or option to acquire those securities hedge fund did neither a hedge fund did not enter into an option or contract to reacquire the securities hedge fund did not reacquire any of the securities it transferred to trading account within days in a substantial number of cases hedge fund never reacquired the securities it transferred to trading account in the cases where hedge fund reacquired securities its reacquisition occurred more than days after the initial transfer as stated earlier taxpayer concedes that there was no actual option or other agreement between hedge fund and a or broker to reacquire the securities b hedge fund should not be treated for sec_1091 purposes as if hedge fund had acquired options to reacquire securities transferred to trading account taxpayer argues that hedge fund upon the transfer of securities to trading account should be viewed as if it had acquired options implied options to repurchase the securities at their fair_market_value taxpayer states o bviously there was never a formal written or oral option agreement between the parties or even a conscious realization by the parties that they were entering into a legal option rather these implied options are inferred as a legal conclusion from the stated intentions and understandings of the parties and their conduct according to taxpayer the implied options had fair_market_value strike prices the securities at issue were publicly traded fungible and could be readily purchased at fair_market_value generally options on publicly_traded_securities provide for fixed strike prices that permit the value of an option to fluctuate with changes in the value of the underlying securities moreover taxpayer’s representatives acknowledge that they do not know of options with a fair_market_value strike_price being available in the market for publicly_traded_securities taxpayer asserts that the ability of hedge fund to reacquire the securities was an option-like right because those repurchases were made without commissions and without affecting the market pricing of the repurchased securities although hedge fund’s ability to efficiently repurchase securities had value that value did not give hedge fund an economic_interest in the performance of the securities and should not tam-138778-16 be confused with an option see 125_tc_248 an essential part of any option is that its potential value to the optionee and its potential future detriment to the optionor depends on the uncertainty of future events an optionee is willing to pay for potential future value and the optionor is willing to accept a potential future detriment for a price 83_f3d_649 4th cir option contracts permit parties to shift the risks of contingencies that may affect the value of the property subject_to the contract the buyer of a call option receives the benefit of any future increases in the value of the property while the option's seller bears the cost of any future depreciation where there are no significant risks to apportion therefore there is little reason for the parties to contract for an option taxpayer bases its implied option argument on decisions involving situations in which taxpayers sought tax losses for sales of securities to an alter ego or an accommodation party and subsequently reacquired the securities see 30_bta_659 aff’d 77_f2d_446 8th cir 34_bta_655 aff’d 94_f2d_483 1st cir 74_f2d_685 2nd cir 36_bta_977 37_bta_1198 aff’d 118_f2d_544 3rd cir these decisions do not provide authority for taxpayer’s position that implied options were entered into by hedge fund to reacquire the securities for instance in dyer all seven shareholders of a closely_held_corporation acted in concert to sell shares of the corporation to a wholly owned subsidiary each of the shareholders simultaneously bought back such shares just over days later the court viewed the shareholders to have a mutual understanding that the transfers would be rescinded f 2d pincite the court concluded that the shareholders had not completely terminated their interest in the shares sold and therefore had not realized a loss similarly in shoenberg the board_of_tax_appeals concluded that the taxpayer had not completed a bona_fide sale of securities when an investment_company simultaneously purchased the same securities and slightly more than days later the taxpayer caused the investment_company to transfer the shares to him at the market price the board_of_tax_appeals stated we start with a taxpayer who possessed to all practical purposes as an alter ego a corporation entirely dominated by him for which he acted alone under a blanket grant of authority b t a pincite emphasis in original on appeal the eighth circuit_court of appeals affirmed stating that its analysis was predicated upon realities and that the taxpayer had not experienced any real change in his position f 2d pincite the other decisions cited by taxpayer also do not provide authority to imply the existence of an option under sec_1091 see 34_bta_655 concluding that sales were not final dispositions and alleged losses were not sustained when a taxpayer sold property had a_trust purchase the same property after slightly more than days reacquired the same property and had the power within himself to reacquire property from the trust identical with that which he sold du tam-138778-16 given that third party investors owned a significant portion of the capital or profits interests in hedge fund in the tax years at issue hedge fund was not the alter ego of a or broker hedge fund experienced a real change in its position by selling the securities to trading account hedge fund divested itself of all of its interests in the performance of the securities during the time that the securities were held in trading account hedge fund did not reacquire the securities within days taxpayer concedes that the parties had no agreement that the securities transferred by hedge fund would be repurchased moreover in a substantial portion of the transactions in issue hedge fund never repurchased the securities none of the decisions relied upon by taxpayer conclude that a taxpayer selling securities and subsequently reacquiring some of the securities entered into an implied option to the contrary in 38_bta_679 the board_of_tax_appeals concluded that the wash_sale rule did not apply to a sale of stock by an employee to his employer even though the grant of an option to repurchase the shares was discussed by the employer’s treasurer and counsel within days of the employee’s sale because no contract in respect of the option existed between the employee and the employer until the option was ratified by the corporation’s directors more than days after the employee’s sale of the stock id pincite accordingly sec_1091 does not apply to disallow losses on the transfers made by hedge fund to trading account as a result the exception under sec_267 does not apply for purposes of determining subsequent gain thus the sec_1091 basis rule does not apply in summary based upon the facts presented trading account served as an alter ego of a who was the tax owner of trading account and all securities held therein as a result a did not realize losses under sec_1001 on transfers from a’s hedge accounts to trading account as a partnership separate from a hedge fund realized losses under sec_1001 on transfers to trading account however because a is the tax owner of trading account all transfers between hedge fund and trading account are transactions between a partner and a partnership and subject_to sec_707 as a result sec_707 disallows pont 37_bta_1198 disallowing losses claimed by two associates stating that they had only entered into pretended sales that were not bona_fide dispositions and that the sales were contrived and consummated through mutual understanding and agreement between the two parties for the reacquisition of the stocks originally owned by each 36_bta_977 concluding under unique circumstances in which relevant parties were deceased that the taxpayer failed to prove that he suffered a deductible loss or that the agreement to reacquire was not entered into within days of the original sale tam-138778-16 losses on transfers from hedge fund to trading account in situations in which a owned directly or indirectly more than percent of hedge fund’s capital or profits interest at the time of the transfer finally for purposes of determining a transferee’s gain upon a subsequent disposition of the securities the rules of sec_267 are applicable case development hazards and other considerations no opinion is expressed or implied as to whether the reported losses constitute bona_fide losses under sec_165 or any other provision of the code or by operation of common_law doctrines including the doctrine_of substance over form in a supplemental submission taxpayer states that in one instance the price for the repurchase of a security by hedge fund was set at the fair_market_value a few days before the repurchase and just prior to an announced acquisition of the company the use of the pre-announcement fair_market_value for the repurchase price of the security gave hedge fund the benefit of the post-announcement increase in the value of the security taxpayer’s stated facts in the supplemental submission are inconsistent with the joint statement of facts submitted in connection with this technical_advice_memorandum and have not been relied upon in this memorandum this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent please call if you have any further questions
